Since the defendant had not yet completed the previously imposed terms of imprisonment when he was resentenced, the resentencing to a mandatory period of postrelease supervision did not subject him to double jeopardy or violate his right to due process of law (see People v Lingle, 16 NY3d 621 [2011]; People v Dawkins, 87 AD3d 550 [2011]; People v Myrick, 84 AD3d 1272 [2011]).
Furthermore, this Court is without authority to reconsider the incarceratory component of the sentence on this appeal (see People v Lingle, 16 NY3d at 635; People v Edwards, 89 AD3d 1034 [2011]; People v Myrick, 84 AD3d 1272 [2011]). Dillon, J.E, Balkin, Belen and Austin, JJ., concur.